UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2005 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X ] As of June 30, 2005s, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of June 30, 2005 3 Condensed Statements of Operations for the three and six months ended June 30, 2005 and 2004 4 CondensedStatement of Cash Flowsfor the six months ended June 30, 2005 and 2004 5 Notes to Financial Statements 6-9 2 Worlds.com, Inc. Balance Sheets (Unaudited) As of June 30, 2005 Current Assets Cash and cash equivalents $ (340 ) Accounts recievable - Prepaid Expenses - Inventory - Total Current Assets (340 ) Property, equipment software devnet of accumulated depreciation TOTAL ASSETS (340 ) Current Liabilities Accounts payable 1,145,704 Accrued expenses 1,022,061 Deferred Revenue 631,950 Current maturities notes payable 2,081,521 Total Current Liabilities 4,881,236 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (25,062,122 ) Total stockholders deficit $ (4,881,576 ) Total Liabilities and stockholders deficit $ (340 ) The accompaying notes are an integral part of these financial statements. 3 Worlds.com, Inc. Statements of Operations (Unaudited) For the three and six months ended June 30, 2005 and 2004 Six months ended June 30, Three months ended June 30, 2005 2004 2005 2004 Revenues Revenue $ 90,240 $ 71,912 $ 36,566 $ 31,343 Total 90,240 71,912 36,566 31,343 Cost and Expenses Cost of Revenue 81,300 69,596 - - Selling General & Admin 19,062 8,899 44,584 42,292 Operating income (loss) (10,122 ) (6,583 ) (8,018 ) (10,949 ) Other Income Expense Interest Income - Interest Expense 76,922 76,922 38,461 38,461 Offering Expense - NetLoss $ (87,044 ) $ (83,505 ) $ (46,479 ) $ (49,410 ) The accompaying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statements of Cash Flows (Unaudited) For the six months ended June 30, 2005 and 2004 2005 2004 Cash flows from operating activities Net Income/(loss) $ (87,044 ) $ (83,505 ) Adjustments to reconcile net loss to net cash used in operating activities - - Dep & amort - - Accretion of deferred revenue - - Accounts receivable - - Prepaid expenses and other current assets - - Inventories - - Accounts payable and accrued expenses 76,922 76,922 Loan 7,750 7,500 Net cash used in operating activities (2,372 ) 917 Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities - - Cash flows from financing activities Net cash provided from investing activities - - Net increase(decrease) in cash (2,372 ) 917 Cash beginning of period $ 2,032 $ 2,432 Cash end of period (340 ) 3,349 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompaying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Six Months Ended June 30, 2005 NOTE 1 –
